706 S.E.2d 632 (2011)
STATE of North Carolina
v.
Lance Adam GOLDMAN.
No. 148P10-3.
Supreme Court of North Carolina.
March 25, 2011.
Lance Adam Goldman, Tabor City, for Goldman, Lance Adam.
Kathleen N. Bolton, Assistant Attorney General, for State of N.C.
Frank R. Parrish, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 24th of March 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Dare County:
"Denied by order of the Court in conference, this the 25th of March 2011."